DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2020 and 04/08/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a) as being anticipated by Schreiner (2015/0047308).
Schreiner in figures 1-6, disclose a cutter blade (58) configured to be disposed inside a housing of a mower (10) and rotatably driven about a vertical axis. The cutter blade comprises a blade body (70), a blade portion (74) provided at least at a part of a rotational direction-wise front-end portion of the blade body (i.e. front-end portion of the blade body with respect to a rotational direction), a wind generating portion (82) provided at least at a part of a rotational direction- wise rear end portion of the blade body. The wind generating portion extends more upwards than the blade portion and a thickness of the wind generating portion at the rotational direction-wise rear end portion being smaller at least partially than a thickness of the remaining part of the wind generating portion (see figure 6).  
 	Regarding claim 2, Schreiner disclose the wind generating portion including a tapered portion (154) having an inclined face which becomes thinner from a position distant by a predetermined distance from the rotational direction-wise rear end portion to the rotational direction-wise rear end of the wind generating portion.  
 	Regarding claim 3, Schreiner in figure 6, disclose the inclined face comprising a flat face or a curved face.  
 	Regarding claim 4, Schreiner in figure 6, disclose the inclined face, which is provided at a lower face portion of the wind generating portion (para. 0024-0026).  
 	Regarding claim 6, Schreiner in figure 6, (para. 0020), disclose at a lower face portion of the blade body and at least at a part of a lower face portion of the blade portion and a lower face portion of the wind generating portion, there is provided a high strength portion constituted of a material having a higher strength than material of the blade body; and the inclined face is provided at an upper face portion of the wind generating portion (the cutting edge may be manufactured as separate pieces or single piece, which has a higher strength portion).  
 	Regarding claim 7, Schreiner in figure 6, disclose the blade body. The blade portion and the wind generating portion are formed integral.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618